DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 4/21/2022.
Claims 1-22 are pending. Claims 1, 14, 15, 22 have been amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2012326993 A1), in view of Kitamura et al. (US 20140037194 A1, hereinafter Kitamura)

Regarding Claim 1, Weisman teaches a display apparatus (Weisman, Fig. 1, Element 100Touch Screen Device) comprising: a display screen (Weisman, Fig. 1, Element 131 Display); and 
a controller (Weisman, Fig. 1, Element 130 Controller) that causes the display screen to display a composite image (Weisman, Paragraph [0037], instructs video display controller 130 to composite the smoke clouds frame 221 with a corresponding frame 211 of video, thereby producing image 231 on display 131)
in which a first image acquired by imaging a space by a camera  (Weisman, Paragraph [0032], CPU 101 able to run application 102 from memory and respond to input from touchscreen 103 and other sensors 104 (e.g., such as a camera)
 and a second image representing at least one type of aerosol existing for real in the space of the first image (Weisman, Paragraph [0037], the smoke clouds <read on aerosol> substantially appear to emit from location 241 and follow path 242 on display 131) are combined (Weisman, Paragraph [0037], CPU 101 instructs video display controller 130 to composite the smoke clouds frame 221 with a corresponding frame 211 of video), 
Weisman does not explicitly disclose but Kitamura teaches wherein a position of the at least one type of aerosol as seen in a depth direction in the first image is reflected in the second image (Kitamura, Paragraph [0098], the positional relationship between the target plane <read on first image> and each of the other planes <read on second image> in a depth direction is quantitatively determined by two-dimensional distribution of the distance between the projecting plane and each of the target plane and the other planes in the depth direction. According to the correlation data group exemplified, the three-dimensional positional relationship between the target plane and each of the other planes is quantitatively determined),
Kitamura and Weisman are analogous since both of them are dealing with handling composite images from two images. Weisman provided a way of composite aerosol image and the environment image Kitamura provided a way of composite and align two different images based on the depth direction differences. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate depth direction alignment taught by Kitamura into modified invention of Weisman such that during compositing of two images, system will be able to properly adjust the alignment based on the depth direction between the images in order to create precisely match between two images.

Regarding Claim 12, the combination of Weisman and Kitamura teaches the invention in claim 1.
Weisman further teaches wherein the at least one type of aerosol includes two or more types of aerosol (Weisman, Paragraph [0037], the smoke clouds <read on aerosol> substantially appear to emit from location 241 and follow path 242 on display 131)
, and the second image represents the respective two or more types of aerosol in different display modes (Weisman, Paragraph [0037], [0054], graphics processor 121 renders frame 221 of smoke clouds <read on first aerosol> into overlay plane 122. simulating an airbrush or air stream <read on second aerosol > blowing across tool).


Regarding Claim 14, Weisman teaches an image processing apparatus (Weisman, Fig. 1, Element 100Touch Screen Device) comprising: an acquisition circuit that acquires three-dimensional coordinate data 
representing a position, in a space, of at least one type of aerosol existing for real in the space; and a processor (Weisman, Paragraph [0037], the smoke clouds <read on aerosol> substantially appear to emit from location 241 and follow path 242 on display 131), 
wherein the processor generates a composite image in which a first image acquired by imaging the space by a camera (Weisman, Paragraph [0037], instructs video display controller 130 to composite the smoke clouds frame 221 with a corresponding frame 211 of video, thereby producing image 231 on display 131; [0032], CPU 101 able to run application 102 from memory and respond to input from touchscreen 103 and other sensors 104 (e.g., such as a camera))
 and a second image representing the at least one type of aerosol existing for real in the space in the space of the first image are (Weisman, Paragraph [0037], the smoke clouds <read on aerosol> substantially appear to emit from location 241 and follow path 242 on display 131)  combined based on the three-dimensional coordinate data (Weisman, Paragraph [0037], CPU 101 instructs video display controller 130 to composite the smoke clouds frame 221 with a corresponding frame 211 of video), and 
Weisman does not explicitly disclose but Kitamura teaches circuit that acquires three-dimensional coordinate data (Kitamura, Paragraph [0167], calculates the coordinate data on the Earth. This is equal to a general GPS receiver. The positional information obtained from the GPS receiver 82 is input to a three-dimensional point cloud position data processing unit)
a position of the at least one type of aerosol as seen in a depth direction in the first image is reflected in the second image (Kitamura, Paragraph [0098], the positional relationship between the target plane <read on first image> and each of the other planes <read on second image> in a depth direction is quantitatively determined by two-dimensional distribution of the distance between the projecting plane and each of the target plane and the other planes in the depth direction. According to the correlation data group exemplified, the three-dimensional positional relationship between the target plane and each of the other planes is quantitatively determined),
Kitamura and Weisman are analogous since both of them are dealing with handling composite images from two images. Weisman provided a way of composite aerosol image and the environment image Kitamura provided a way of composite and align two images based on the depth direction differences. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate depth direction alignment taught by Kitamura into modified invention of Weisman such that during compositing of two images, system will be able to properly adjust the alignment based on the depth direction between the images in order to create precisely match between two images.



Claims 2-3, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2012326993 A1), in view of Kitamura et al. (US 20140037194 A1, hereinafter Kitamura) as applied to Claim 1 above, further in view of Endo et al. (US 20180192881 A1, hereinafter Endo)
Regarding Claim 2, The combination of Weisman and Kitamura teaches the invention in claim 1.
The combination further the controller generates the composite image by combining the first image and the second image  (Weisman, Paragraph [0037], CPU 101 instructs video display controller 130 to composite the smoke clouds frame 221 with a corresponding frame 211 of video).
Weisman does not explicitly disclose but Kitamura teaches wherein the first image represents a two-dimensional space, the controller generates the second image by projecting three-dimensional coordinate data representing the position of the at least one type of aerosol in the space onto the two-dimensional space (Kitamura, Paragraph [0005], [0097], The matrix data is used as a correlation data group that shows a positional relationship between the plane 401 and each of the other planes of the object 400 in a three-dimensional space. The correlation data group is data in which the value of the distance between the projecting plane 500 and each plane at each grid point is distributed in a matrix shape. An example of the correlation data group is shown in Table 3. In this case, the coordinates (X.sub.n, Y.sub.m) represent the position of the grid point, and X.sub.mn represents the distance between the projecting plane 500 and each plane. In the three-dimensional point cloud position data, a two-dimensional image is linked with three-dimensional coordinates).
As explained in rejection of claim 1, the obviousness for combining of align images based on coordinate of Kitamura into Weisman is provided above.
Weisman does not explicitly disclose but Endo teaches the projecting three-dimensional coordinate data representing the position of the at least one type of aerosol in the space onto the two-dimensional space (Endo, Paragraph [0115], [0166], converting the three-dimensional image data into two-dimensional projection image data, and using this projection image data; the position thereof can be defined in the same manner as the shot image and the group image. For example, the coordinates of the edge of the region can be used).
Endo and Weisman are analogous since both of them are dealing with display composite images in regard to the light effect. Weisman provided a way of displaying composite image by combining image from camera and the existing object in the space based on light effect. Endo provided a way of display composite image based on the light and the projected images in between different dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate projection of images taught by Endo into modified invention of Weisman such that during the preparing the composite image, system will be able to combining different images from within different dimensions in order to create best quality of integrated image when dealing with composite images. 

Regarding Claim 3, the combination of Weisman, Kitamura and Endo teaches the invention in claim 2.
The combination further teaches wherein the controller acquires the three-dimensional coordinate data from a sensor that acquires a position of the at least one type of aerosol in the space (Weisman, Paragraph [0036], [0037], the smoke clouds <read on aerosol> substantially appear to emit from location 241 and follow path 242 on display 131; the system is calibrated so that the positions of touch inputs on touchscreen 103 are correlated to known pixel positions in display 131), 
the controller converts the first image into a pseudo three-dimensional image (Kitamura, Paragraph [0096], [0223], The imaging units 40 and 42 convert the captured images into signals. the control unit 22 composites and displays an image <read on pseudo three-dimensional image> in the virtual space including the three-dimensional object(s) and an image of the real space; [0151], The three-dimensional laser scanner takes two-dimensional images (RGB intensity of each of the target points) that are photographs of the object and then forms three-dimensional point cloud position data by linking the two-dimensional images and the three-dimensional coordinates.)
Weisman does not explicitly disclose but Endo teaches the controller generates the second image by projecting the three-dimensional coordinate data into the two-dimensional space such that the pseudo three-dimensional image and the three-dimensional coordinate data correspond to each other (Endo, Paragraph [0045], [0166], converting the three-dimensional image data into two-dimensional projection image data, and using this projection image data. the position of each shot image is assumed to be a position at the upper left corner of each shot image (a position where the X coordinate value is the minimum, and the Y coordinate is the maximum in FIG. 3) with respect to the reference position).
As explained in rejection of claim 2, the obviousness for combining of projection of images between different dimensions of Endo into Weisman is provided above.

Regarding Claim 9, The combination of Weisman and Kitamura teaches the invention in claim 1.
Weisman does not explicitly disclose but Endo teaches wherein the second image is a moving image including images that are switched as time passes, and each of the images corresponds to a distance from a reference position in the space (Endo, Paragraph [0004], light is irradiated for a plurality of times, and a series of shot images, acquired by each light irradiation, are combined and generated as an image of the object)
, and includes a contour indicating a boundary of a region, at the corresponding distance, in which the at least one type of aerosol exists (Endo, Paragraph [0098], The region of which distance from the surface of the object is at least 40 mm, Therefore the group image may be divided by the boundary between the mammary gland layer and the chest wall)
Endo and Weisman are analogous since both of them are dealing with display composite images in regard to the light effect. Weisman provided a way of displaying composite image by combining image from camera and the existing object in the space based on light effect. Endo provided a way of display composite image based on a region which boundary contained within contour. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate contour region taught by Endo into modified invention of Weisman such that during the preparing the composite image, system will be able to combing images based on the region defined within certain boundary which will be accurately present the combined image based on region dfined.

Regarding Claim 10, the combination of Weisman, Kitamura and Endo teaches the invention in Claim 9.
The combination further teaches wherein a density of the at least one type of aerosol is further reflected in the second image (Kitamura, Paragraph [0061], The laser scanner inputs at least two groups of three dimensional point cloud position data, which are obtained at different viewpoints. The laser scanner irradiates a laser beam onto an object and receives light that is reflected by the object, thereby obtaining information of a distance from a mounted).
As explained in rejection of claim 1, the obviousness for combining different type of differernt images of Kitamura into Weisman is provided above.


Regarding Claim 11, the combination of Weisman, Kitamura and Endo teaches the invention in Claim 10.
The combination further teaches wherein the second image includes level information indicating a density level of the at least one type of aerosol (Kitamura, Paragraph [0099], The range image represents the difference in the calculated distance between the projecting plane 500 and each of the planes, which form the object 400 and overlap with the projecting plane 500 in the normal direction, at each grid point, by difference of contrasting density or the like. ).
Kitamura and Weisman are analogous since both of them are dealing with handling composite images from two images. Weisman provided a way of composite aerosol image and the environment image Kitamura provided a way of composite and align two images based on the contrasting density differences. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate depth direction alignment taught by Kitamura into modified invention of Weisman such that during compositing of two images, system will be able to properly adjust the alignment based on the contrasting density between the images in order to create precisely match between two images.

Claims 4, 6, 7, 8, 15-18, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2012326993 A1), in view of Kitamura et al. (US 20140037194 A1, hereinafter Kitamura), further in view of Liang et al. (US 20130302746 A1, hereinafter Liang)
	
Regarding Claim 4, The combination of Weisman and Kitamura teaches the invention in claim 1.
Weisman does not explicitly disclose but Liang teaches wherein the second image includes a contour representing a boundary of a region in which the at least one type of aerosol exists (Liang, Paragraph [0080], Clear imaging of the object surface, which is not flat but can have areas that are both smoothly contoured and highly ridged, requires that imaging optics have sufficient depth of field. Preferably, for optimal resolution)
and distance information representing a distance in the space from a reference position to a representative position of the region inside the contour (Liang, Paragraph [0104], [0126], Telecentric optics provides constant magnification within the depth of field, which is particularly useful for highly contoured structures that are imaged at a short distance. probe 104 can be held in position against the tooth, using the object surface as a positional reference for imaging. This provides a stable imaging arrangement and fixed optical working distance).
Weisman provided a way of displaying composite image by combining image from camera and the existing object in the space based on light effect. Liang provided a way of display composite image based on the light and the returning light from reflection of the objects defined within boundaries Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate returning light and boundaries of object taught by Liang into modified invention of Weisman such that during the preparing the composite image, system will be able to using the returning light effect for the object within defined boundaries to properly and accurately displaying the object based on light effect. 

Regarding Claim 6, the combination of Weisman, Kitamura and Liangteaches the invention in Claim 4.
The combination further teaches wherein the distance information is a numerical value indicating the distance (Kitamura, Paragraph [0095], a threshold value may be set to the number of the points that form a plane. In this case, only planes that are formed of points of not less than the predetermined amount (that is, planes having areas of not less than the predetermined value) are processed in the above-described manner. Then, a distance between each of the planes and the projecting plane 500 is calculated at each location that is set in a grid-like shape).
Kitamura and Weisman are analogous since both of them are dealing with handling composite images from two images. Weisman provided a way of composite aerosol image and the environment image Kitamura provided a way of composite and align two images based on the numerical value of distance differences. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate image alignment taught by Kitamura into modified invention of Weisman such that during compositing of two images, system will be able to properly adjust the alignment based on the distance between the images in order to easily match between two images.


Regarding Claim 7, the combination of Weisman, Kitamura and Liangteaches the invention in Claim 4.
The combination further teaches wherein the distance information is a color that is predetermined according to the distance and is applied to the region inside the contour (Kitamura, Paragraph [0061], obtaining information of a distance from a mounted position (viewpoint) thereof to a measurement point, a direction, and an elevation angle or a depression angle. The laser scanner also obtains information of intensity, color, color phase, saturation of the light reflected from the measurement point).
Kitamura and Weisman are analogous since both of them are dealing with handling composite images from two images. Weisman provided a way of composite aerosol image and the environment image Kitamura provided a way of composite and align two images based on the color identified distance differences. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate image alignment taught by Kitamura into modified invention of Weisman such that during compositing of two images, system will be able to properly adjust the alignment based on the colored distance between the images in order to easily match between two images.

Regarding Claim 8, The combination of Weisman and Kitamura teaches the invention in Claim 1.
Weisman does not explicitly disclose but Liang teaches wherein the composite image represents a three-dimensional model including the space and a contour representing a boundary of a region in which the at least one type of aerosol exists  (Liang, Paragraph [0080], Clear imaging of the object surface, which is not flat but can have areas that are both smoothly contoured and highly ridged, requires that imaging optics have sufficient depth of field. Preferably, for optimal resolution).
Liang and Weisman are analogous since both of them are dealing with display composite images in regard to the light effect. Weisman provided a way of displaying composite image by combining image from camera and the existing object in the space based on light effect. Liang provided a way of display composite image based on the light and the returning light from reflection of the objects defined within boundaries Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate returning light and boundaries of object taught by Liang into modified invention of Weisman such that during the preparing the composite image, system will be able to using the returning light effect for the object within defined boundaries to properly and accurately displaying the object based on light effect. 

Regarding Claim 22, Weisman teaches a non-transitory computer-readable storage medium storing a program for controlling a system, the system comprising a sensor (Weisman, Paragraph [0032], a touch screen device 100 is shown, having CPU 101 able to run application 102 from memory and respond to input from touchscreen 103 and other sensors)  [[ that includes a light source emitting irradiation light toward at least one type of object in a space  and  a photodetector detecting return light returning from the at least one type of object the sensor outputting data representing a result of detection of the return light by the photodetector ]], and a display apparatus (Weisman, Fig. 1, Element 131 Display), the program, when executed by the computer, performing: acquiring the data from the sensor  (Weisman, Paragraph [0032], respond to input from touchscreen 103 and other sensors 104 (e.g., such as a camera, microphone, keypad, joypad, accelerometer, compass, GPS, etc.). Those skilled in the art will appreciate that the memory (not shown) for operating data and application 102, and the interfaces and drivers (not shown) for touchscreen 103 and sensors 104, all necessary for operation with CPU 101 are well known in the art);
 generating three-dimensional coordinate data representing a position (Weisman, Paragraph [0037], CPU 101 instructs video display controller 130 to composite the smoke clouds frame 221 with a corresponding frame 211 of video), in the space, of the at least one type of object based on the data; based on the three-dimensional coordinate data (Weisman, Paragraph [0037], graphics processor 121 renders frame 221 of smoke clouds into overlay plane 122. wherein the smoke clouds substantially appear to emit from location 241 and follow path 242 on display 131.),
 generating a composite image in which a first image and a second image are combined (Weisman, Paragraph [0037], instructs video display controller 130 to composite the smoke clouds frame 221 with a corresponding frame 211 of video, thereby producing image 231 on display 131),
 the first image being obtained by imaging the space by a camera (Weisman, Paragraph [0032], CPU 101 able to run application 102 from memory and respond to input from touchscreen 103 and other sensors 104 (e.g., such as a camera),
 the second image representing the at least one type of object existing for real in the space of the first image (Weisman, Paragraph [0037], the smoke clouds <read on aerosol> substantially appear to emit from location 241 and follow path 242 on display 131) are combined (Weisman, Paragraph [0037], CPU 101 instructs video display controller 130 to composite the smoke clouds frame 221 with a corresponding frame 211 of video)
and causing the display apparatus to display the composite image (Weisman, Paragraph [0037], instructs video display controller 130 to composite the smoke clouds frame 221 with a corresponding frame 211 of video, thereby producing image 231 on display 131)
Weisman does not explicitly disclose but Kitamura teaches 
that includes a light source emitting irradiation light toward at least one type of object in a space (Kitamura, Paragraph [0151], the three-dimensional laser scanner emits distance measuring light (laser light) and scans with respect to an object and measures a distance to each target point on the object) and reflecting a position of the at least one type of object as seen in a depth direction in the first image (Kitamura, Paragraph [0098], the positional relationship between the target plane <read on first image> and each of the other planes <read on second image> in a depth direction is quantitatively determined by two-dimensional distribution of the distance between the projecting plane and each of the target plane and the other planes in the depth direction. According to the correlation data group exemplified, the three-dimensional positional relationship between the target plane and each of the other planes is quantitatively determined).
Kitamura and Weisman are analogous since both of them are dealing with handling composite images from two images.
Weisman provided a way of composite aerosol image and the environment image  
Kitamura provided a way of composite and align two images based on the depth direction differences.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate depth direction alignment taught by Kitamura into modified invention of Weisman such that during compositing of two images, system will be able to properly adjust the alignment based on the depth direction between the images in order to create precisely match between two images.
Weisman does not explicitly disclose but Liang teaches a photodetector detecting return light returning from the at least one type of object (Liang, Paragraph [0103], This returning light may be further conditioned by optional analyzer 44 and then directed by an imaging lens 66 to sensor 68, such as a camera <read on photodetector>),
 the sensor outputting data representing a result of detection of the return light by the photodetector (Liang, Paragraph [0029], [0110], [0117], Returned light from object travels the same optical path and is recombined with light from the reference arm of interferometer. a lens positioned in the return path to direct image-bearing light from the tooth toward the sensor for obtaining image data from the portion of the light With high-speed electronics and software, two live video images can be displayed in the monitor to the user).
Liang and Weisman are analogous since both of them are dealing with display composite images in regard to the light effect. Weisman provided a way of displaying composite image by combining image from camera and the existing object in the space based on light effect. Liang provided a way of display composite image based on the light and the returning light from reflection of the objects defined within boundaries Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate returning light and boundaries of object taught by Liang into modified invention of Weisman such that during the preparing the composite image, system will be able to using the returning light effect for the object within defined boundaries to properly and accurately displaying the object based on light effect. 

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 22 but as a method and the combination of Weisman, Kitamura and Liangteaches all the limitations as of Claim 22. Therefore is rejected under the same rationale.

Regarding Claim 16, the combination of Weisman, Kitamura and Liangteaches the invention in Claim 15.
The combination further teaches wherein the return light is fluorescent light emitted by the at least one type of object by being excited by the irradiation light  (Liang, Paragraph [0013], [0093], [0103], combination as polarizing elements, reflectance light in the return path <read on return light> and sensed by camera 30 or 32 is predominantly back-scattered light, that portion of the reflectance that is desirable for combination with the fluorescence image data according to the present invention. the returning light directed to sensor 68 is fluorescence only. an apparatus that receives the reflection light from the diagnostic object and/or the fluorescence of the diagnostic object with different light irradiation), and 
the generating of the composite image includes determining a type of the at least one type of object by analyzing the fluorescent light and reflecting the type in the second image (Liang, Paragraph [0055], FIG. 17 is a block diagram showing combination of multiple types of images in order to form a composite image; [0093], analyzer combination as polarizing elements, reflectance light in the return path and sensed by camera is predominantly back-scattered light, that portion of the reflectance that is desirable for combination with the fluorescence image data).
As explained in rejection of claim 15, the obviousness for combining of returning light of Liang into Weisman is provided above.

Regarding Claim 17, the combination of Weisman, Kitamura and Liangteaches the invention in Claim 16.
The combination further teaches wherein the irradiation light includes a polarization component (Liang, Paragraph [0013], apparatus that receives the reflection light from the diagnostic object and/or the fluorescence of the diagnostic object with different light irradiation [0019], a first polarizer in the illumination path for directing a polarized light to the object. A second polarizer is provided in the path of reflected light), and the generating of the composite image includes determining the type of the at least one type of object based on degree of depolarization of the polarization component included in the return light and reflecting the type in the second image (Liang, [0019], Intensity of these two polarization states of the reflected light can then be compared to calculate the degree of depolarization of light scattered from the object. The result of this comparison then provides information on a detected caries infection).
As explained in rejection of claim 15, the obviousness for combining of returning light of Liang into Weisman is provided above.

Regarding Claim 18, the combination of Weisman, Kitamura and Liangteaches the invention in Claim 15.
wherein the three- dimensional coordinate data is generated using coordinates of a position of the sensor in the space (Kitamura, Paragraph [0161], The position of each pixel of the image sensor 58 is identified by the optical axis 50. For example, the optical axis 50 may be used as the origin, and an X-Y coordinate is assumed, whereby the pixel is defined as a point on the X-Y coordinate.)
Weisman does not explicitly disclose but Liang teaches a relative positional relationship between the sensor and the at least one type of object calculated based on a difference between an irradiation light emission time and a return light reception time (Liang, Paragraph [0013], [0112], apparatus that receives the reflection light from the diagnostic object and/or the fluorescence of the diagnostic object with different light irradiation. Collimating lenses in light sources 250a and 250b form images 252a and 252b, respectively, onto a cross point 256 of the object plane and optical axis. when the probe is not in the right position (indicating focus), images 252a and 252b do not overlap. FIG. 23C shows how this is implemented in one embodiment, with tooth 20 at different positions relative to cross point).
As explained in rejection of claim 15, the obviousness for combining of returning light of Liang into Weisman is provided above.

Regarding Claim 19, the combination of Weisman, Kitamura and Liangteaches the invention in Claim 15.
The combination further teaches wherein the at least one type of object is an organic substance stuck to an object existing in the space (Liang, Paragraph [0125], imaging apparatus 100 having a display 112. Display 112 could be, for example, organic light emitting diode (OLED) display that is coupled to handle. A displayed image could be provided for assisting in positioning probe).
As explained in rejection of claim 15, the obviousness for combining of returning light of Liang into Weisman is provided above.

Regarding Claim 20, the combination of Weisman, Kitamura and Liangteaches the invention in Claim 15.
The combination further teaches wherein the at least one type of object is aerosol existing in the space (Weisman, Paragraph [0037], the smoke clouds <read on aerosol> substantially appear to emit from location 241 and follow path 242).

Regarding Claim 21, the combination of Weisman, Kitamura and Liangteaches the invention in Claim 20.
The combination further teaches wherein the return light is backscattered light generated as a result of scattering of the irradiation light by the at least one type of object (Liang, Paragraph [0013], an apparatus that receives the reflection light from the diagnostic object and/or the fluorescence of the diagnostic object with different light irradiation [0070], back-scattered reflectance may also be referred to as back-reflectance or simply as backscattering. Back-scattered reflectance is at the same wavelength as the excitation light).
As explained in rejection of claim 15, the obviousness for combining of returning light of Liang into Weisman is provided above.


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2012326993 A1), in view of Kitamura et al. (US 20140037194 A1, hereinafter Kitamura), further in view of Liang et al. (US 20130302746 A1, hereinafter Liang) as applied to Claim 4 above, further in view of Endo et al. (US 20180192881 A1, hereinafter Endo)
	
Regarding Claim 5, the combination of Weisman, Kitamura and Liangteaches the invention in Claim 4.
The combination does not explicitly disclose but Endo teaches wherein the representative position is a center of gravity of a density distribution of the at least one type of aerosol in the region inside the contour (Endo, Paragraph [0116], coordinates of the edge of the region can be used, but if the divided image is not rectangular, other coordinates (e.g. coordinates of center of gravity) may be used).
Endo and Weisman are analogous since both of them are dealing with display composite images in regard to the light effect. Weisman provided a way of displaying composite image by combining image from camera and the existing object in the space based on light effect. Endo provided a way of display composite image based on the position from center of gravity of a density distribution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate center of gravity taught by Endo into modified invention of Weisman such that during the preparing the composite image, system will be able to create precisely image to display based on the center of gravity of the distribution of density.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2012326993 A1), in view of Kitamura et al. (US 20140037194 A1, hereinafter Kitamura), further as applied to Claim 1 above, further in view of Bowers et al. (US 20170351241 A1, hereinafter Bowers)

Regarding Claim 13, The combination of Weisman and Kitamura teaches the invention in claim 1.
The combination does not explicitly disclose but Bowers teaches wherein the controller further causes the display screen to display an image for warning a user in a case where a density of the at least one type of aerosol is greater than a threshold value (Bowers, Paragraph [0113], Table 1, Image Displays a user-defined image on the model development canvas. [0120], The data processing approach also acts as a filtering and summarization process that limits the amount of data passed to higher level entities such as control systems, human operators, cloud systems, enterprise servers, or other data end-points. The approach evaluates batched data acquired between two discrete date-times and reports a summary of the sensor data values and, eventually, the outcomes on system performance. In this way, results, alerts, and notifications can be generated at a rate that is separate from the sensor data polling rate and more reflective of the end use-case of the system operation information; [0138], Alert notifications are displayed within an alert window 1660. Notifications may be available for inspection from the current evaluation or from previous model evaluations [0141], This graphic representation is often referred to as a probability density function).
Bowers and Weisman are analogous since both of them are dealing with display combined data for composite images from multi dimensional data set in modelling. Weisman provided a way of displaying composite image by combining image from camera and the existing object in the space. Bowers provided a way of display composite image by combine multiple sensor data and warning users when density is higher than a defined value. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate warning signal taught by Bowers into modified invention of Weisman such that during the preparing the composite image, system will be able to using the warning signal method provided to inform the system to maintain the accuracy of the modeling displaying the object based on light effect. 

	Response to Arguments
Applicant’s arguments with respect to claim 1, 14, 22, filed on 4/21/2022, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches “one type of object existing for real in the space of the first image" have been considered but are moot in view of the new ground(s) of rejection. 
In regard to Claims 2-13, 15-21, they directly/indirectly depends on independent Claim 1, 14 respectively. Applicant does not argue anything other than the independent claim 1, 14. The limitations in those claims in conjunction with combination previously established as explained.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180042583 A1	Chemically Guided Ambient Ionisation Mass Spectrometry
US 20180147658 A1	Engraving in a computer numerically controlled machine
US 20050069207 A1	Method for detection and recognition of fog presence within an aircraft compartment using video images
US 20100332474 A1	METHOD AND APPARATUS FOR PREDICTING OBJECT PROPERTIES AND EVENTS USING SIMILARITY-BASED INFORMATION RETRIEVAL AND MODEL
US 20130242301 A1	Methods and Apparatuses for Contact-Free Holographic Imaging of Aerosol Particles

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YuJang Tswei/Primary Examiner, Art Unit 2619